DAVIDSON, Judge.
The conviction, on a plea of guilty, is for the theft of property of the value of $55; the punishment, 5 years.
Appellant attacks the conviction and sentence because he is sentenced to serve a term in the State Penitentiary rather than in the Texas Department of Corrections.
We have held that the sentence, as here used, is valid. Riley v. State, Tex.Cr.App., 328 S.W.2d 306.
The record contains no statement of facts or bills of exception. All proceedings appear to be regular. The judgment is affirmed.